DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on May 18, 2020 is acknowledged. Claims 1-32 are pending in this application. Claims 4, 7, 8, 9, 11, 13, 15, 16, 18, 19, 20, 21, 26, 27, 28, and 29 have been amended. Claims 30-32 are new.  Claims 23-29 have been withdrawn. Claims 1-22 and 30-32 are under examination in this application. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-22 and 30-32) in the reply filed on September 6, 2022 is acknowledged.
Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 


Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on September 6, 2022 is acknowledged. A signed copy is attached to this office action. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-22,  and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims recite “a positively charged polymer comprising (i) ammonium groups and (ii) glucose binding groups”, however, the specification only discloses and exemplifies poly(ethylene diamine acrylamide) as a suitable polymer backbone and phenylboronic acid as glucose binding group. The specification does not provide any means for the skilled artisan to identify additional positively charged polymer. According to MPEP  2163 the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice , reduction to drawings , or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fenghua (CN 101273961).
Fenghua discloses a hydrogel of the formula ABC wherein A is an alkylene amido phenylboronic acid, B is dimethylaminopropyl methacrylamide, acrylamide, N,N’ diethylamino methacrylate, 2-hydroxypropyl methacrylate, or N-isopropyl acrylamide, and C is ethylene glycol dimethylacrylate or N,N’-ethylene acid acrylamide, and may be any among A,B,C binding arrangements.   The gel is used to deliver insulin. 
Regarding claim 2,  as noted above, the glucose-binding group comprises an arylboronic acid group ("formula").
Regarding claim 3, as noted above, the arylboronic acid group is a phenylboronic acid group ("formula").
Regarding claim 4, as noted above, the positively charged polymer has a polyacrylamide backbone comprising a plurality of side chains comprising an ammonium group and a plurality of side chains comprising a glucose-binding group ("formula" “figure").
 Regarding claims 5-10, Fenghua  discloses the polymer has a structure of formula (|): 

    PNG
    media_image1.png
    360
    614
    media_image1.png
    Greyscale
wherein the ratio of A to B is 1:1 to 1:99; R1 is H or –(CH2)nCH3, n=0-10; R2 is H or –(CH2)nCH3, n=0-10; R3 is (CH2)n, n=0-10; R4 is NO2, -Cl, -Br, -F, -CH3, -CF3, -CBr3, -CCl3, -H; B is selected from dimethylaminopropylmethacrylamide, acrylamide, N, N- diethylaminoethyl methacrylate, 2- hydroxypropyl methacrylate or N- isopropyl acrylamide; C is selected from ethylene glycol dimethacrylate or N, N’ ethylene acid acrylamide; and may be any among A, B, C binding arrangement.
Regarding  claim 15, as noted above, the formulation is in the form of a hydrogel, therefore, it would necessarily contain a carrier. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the polymer recited in the instant claims since the skilled artisan would be motivated to obtain a positively charged polymer by routine experimentation, by regulating the pH o the composition in order to find the most effective polymer composition binding glucose. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chou et al. (Glucose responsive insulin activity by covalent modification with aliphatic phenylboronic acid conjugates, PNAS, Vol  112, No 8, February 24, 2015).  
Chou discloses small molecules containing both an aliphatic moiety and a phenylboronic acid (PBAA) moiety synthesized for covalent conjugation to insulin (pg. 2401). 
Incorporation of PBA provides a glucose-sensing element within the conjugate, which stabilizes a negative charge on the boronic acid (page 2402). 
Chou does not disclose the phenylboronic acid is attached to a polyacrylamide backbone. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615